Appeal by the defendant from a judgment of the County Court, Westchester County (Nastasi, J.), rendered October 30, 1984, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the third degree, criminal use of a firearm in the first degree, and criminal use of a firearm in the second degree, upon a jury verdict, and imposing, sentence.
*721Ordered that the judgment is affirmed.
The defendant’s contention that his prior criminal background was exposed when the prosecutor elicited rebuttal testimony concerning a photographic array containing his picture is unpreserved for appellate review as the defendant did not object to the admission of this rebuttal evidence on that specific ground (see, People v Hoke, 62 NY2d 1022). In any event, the argument is without merit, as the record reveals that the testimony concerning the array was elicited solely to demonstrate that the defendant’s alibi witness had been unable to identify the defendant’s photograph in the array during the Grand Jury proceedings. As such, the rebuttal evidence was relevant and noncumulative, and its use constituted a proper method of impeaching the credibility of the defendant’s alibi witness. Thompson, J. P., Brown, Niehoif and Rubin, JJ., concur.